Case 1:13-cr-00317-GBD Document 55

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-

 

EMMANUEL ALCINDOR,

13 Crim. 317 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

The examination of further witnesses in the violation of supervised release hearing
scheduled for December 9, 2020 at 9:45 am will be conducted live and in person.
Dated: New York, New York

December 2, 2020
SO ORDERED.

O B. DANIELS
nited States District Judge

 

 
